t c summary opinion united_states tax_court carolyn lamb petitioner v commissioner of internal revenue respondent docket no 14660-03s filed date carolyn lamb pro_se r scott schieldes for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax in the amount of dollar_figure for the taxable_year this is a substantiation case after a concession by respondent the issue for decision is whether petitioner is entitled to various schedule c deductions in amounts greater than those allowed and conceded by respondent we hold that petitioner is entitled to the deductions to the limited extent provided herein background some of the facts have been stipulated and they are so found at the time that the petition was filed petitioner resided in houston texas during the taxable_year in issue petitioner was self- employed she owned and operated two businesses a child care business and a property maintenance and cleanup business child care business petitioner operated the child care business out of her residence she generally had to children in her care during the day throughout the workweek the children included infants preschoolers elementary_school students and a 13-year-old the children would be dropped off at petitioner’s home by their parents on their way to work and would be picked up by their parents on their way home after dropoff by the parents in the morning petitioner would drive the older children to school she would return after school had finished and drive them back to her house the preschoolers would remain in petitioner’s care throughout the day petitioner would use her chevy astro van to transport the children to and from school petitioner operated her child care business without paid assistance however petitioner’s sister or somebody would help out on a volunteer basis property maintenance and cleanup business petitioner operated this business as a contractor for action properties of tomball texas petitioner provided services such as lawn mowing and debris clearing for townhomes and single- family residences that had been repossessed after default on loans guaranteed by the u s department of housing and urban development petitioner would care for the property until it was resold most of the properties were located in houston and the immediate environs petitioner’s older son clifton lamb was employed as a truck driver in but he helped out on an occasional basis in the property maintenance and cleanup business clifton’s friend michael dean who lived in petitioner’s home on and off also helped out petitioner’s younger son adam lamb may also have helped out from time to time when he was not attending college at texas southern university whether other individuals may have provided assistance in the operation of the business is not disclosed in the record petitioner’s methods of paying expenses during petitioner maintained a personal checking account that she used to pay personal expenses in contrast petitioner did not maintain a separate checking account for either of her businesses nor did she pay any business_expense using her personal checking account rather petitioner chose to deal principally in cash and occasionally in money orders in paying business_expenses the record does not disclose what receipts if any petitioner may have obtained when paying in cash tropical storm allison in date petitioner’s residence was damaged by tropical storm allison until her home was repaired petitioner lived in a travel trailer petitioner’s tax_return for petitioner filed a form_1040 u s individual_income_tax_return petitioner attached to her return a schedule c profit or loss from business for her childcare business and a second schedule c for her property maintenance and cleanup business on the schedules c petitioner reported gross_income in the aggregate amount of dollar_figure and total expenses in the aggregate amount of dollar_figure on the schedule c for her childcare business petitioner claimed a dollar_figure expense deduction under sec_179 for a computer and printer on her schedule c for the property maintenance and cleanup business petitioner claimed a dollar_figure expense deduction under sec_179 for a trailer dollar_figure and a lawn mower dollar_figure petitioner also claimed depreciation in the amount of dollar_figure on a ford f150 truck dollar_figure and a gmc suburban suv dollar_figure additionally petitioner claimed car and truck expenses in the amount of dollar_figure in respect of the ford truck and gmc suburban petitioner claimed various other deductions including one for landfill expenses dollar_figure and another for contract labor dollar_figure respondent’s notice_of_deficiency in the notice_of_deficiency respondent determined as follows child care business computer printer dollar_figure --- dollar_figure claimed allowed disallowed property main cleanup business trailer sec_179 big_number --- big_number lawn mower sec_179 big_number --- big_number ford f150 depreciation big_number dollar_figure --- suburban depreciation big_number --- big_number actual operating_expenses ford suburban big_number big_number big_number landfill big_number big_number big_number contract labor big_number --- big_number ford f150 only at trial respondent conceded that petitioner is entitled to an additional dollar_figure in actual operating_expenses for the ford f150 petitioner’s petition in her petition petitioner asserted that all of her tax records were destroyed by tropical storm allison petitioner also asserted that i was asked by irs representative s to reconstruct a mileage log from memory which would force me to tell untruths about mileage at trial petitioner did not explain why a reconstruction of her records would necessarily be untruthful discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 in her petition and at trial petitioner attributed her lack of records to tropical storm allison clearly petitioner suffered damage because of that storm and some of her records may have been lost or destroyed however a taxpayer is still obliged to reconstruct his or her records as best as possible and on this score petitioner did not acquit herself well in addition the focus on tropical storm allison begs the question regarding the quality and quantum of records that sec_7491 does not apply in this case to shift the burden_of_proof to respondent because petitioner neither alleged that sec_7491 is applicable nor satisfied the threshold requirements of sec_7491 and b see 116_tc_438 petitioner kept in the first instance for example during the year in issue petitioner maintained a personal checking account that she used to pay personal expenses yet inexplicably she did not maintain a separate checking account for either of her businesses nor did she pay any business_expense using her personal checking account rather she chose to deal principally in cash and occasionally in money orders we find this arrangement odd petitioner provided no persuasive explanation at trial why she would pay her personal expenses by check and her business_expenses in cash particularly given the fact that her businesses generated gross_income of dollar_figure and that she claimed business_expenses of dollar_figure surely she must have known that paying in cash does not leave the paper trail that is essential to proving entitlement to deductions claimed on a return also making large purchases in cash eg a dollar_figure mower or even buying money orders must have been inconvenient as well as unsafe quite frankly we regard this proclivity to using cash or cash substitutes as fostering testimony that is self-serving see 99_tc_202 87_tc_74 this proclivity also reflects poorly on petitioner’s credibility see 58_tc_560 kropp v commissioner tcmemo_2000_148 also noteworthy is the fact that petitioner failed to call any witnesses perhaps some witnesses who could have provided corroborating testimony could not be located but one would think that those relatives whom petitioner identified at trial as involved at least on a volunteer basis in her businesses could have been called to support her case see 47_tc_92 affd 392_f2d_409 5th cir 6_tc_1158 affd 162_f2d_513 10th cir with these preliminary comments in mind we turn now to the specific adjustments in issue beginning with petitioner’s child care business a child care business petitioner claimed a deduction of dollar_figure pursuant to sec_179 for the purchase of a computer and printer in connection with her child care business respondent disallowed the deduction on the ground that petitioner failed to establish her cost in the equipment and the date the equipment was placed_in_service sec_179 allows a taxpayer to treat the cost of certain property as a current_expense for the year in which such property is placed_in_service within specified dollar limitations the taxpayer is required to maintain records that permit specific identification of each piece of sec_179 property and that reflect how and from whom such property was acquired and when it was placed_in_service sec_1_179-5 income_tax regs in addition a computer and peripheral equipment such as a printer constitute listed_property for purposes of sec_274 sec_274 sec_280f see sec_168 accordingly the stringent substantiation requirements of sec_274 apply the record in this case does not permit us to find that petitioner even purchased a computer and printer in much less its cost and the date placed_in_service the only documentary_evidence that petitioner introduced was a one- sentence letter on personal stationery from frank anderson which provided no detail whatsoever other than to assert that petitioner purchased a computer and printer for dollar_figure for the entire setup during the year of at trial petitioner described herself as computer illiterate she stated that she had no idea what type of software was installed on the computer and she was totally unfamiliar with any of the computer’s specifications indeed she was not even able to describe convincingly the use to which the computer was supposedly put in view of the foregoing we hold that petitioner failed to satisfy her burden_of_proof accordingly we sustain respondent’s determination on this issue b property maintenance and cleanup busine sec_1 sec_179 deductions petitioner claimed a dollar_figure sec_179 expense deduction for the purchase of a trailer and a dollar_figure sec_179 expense deduction for the purchase of a lawn mower respondent disallowed both deductions in their entirety on the grounds that petitioner failed to establish her cost in the trailer and in the lawn mower and the date on which each was placed_in_service we have previously discussed the provisions of sec_179 so we dispense with that matter a trailer at trial the only document that petitioner introduced regarding the trailer was a receipt that was virtually indecipherable and therefore not helpful petitioner was not even able to adequately explain the application of the receipt to the trailer supposedly purchased in we say supposedly purchased in because the record demonstrates that petitioner claimed a dollar_figure sec_179 expense deduction for a trailer on her schedule c for and there is nothing in the record to demonstrate that petitioner would have needed another trailer in b lawn mower at trial petitioner testified that she purchased a 32-inch walk-behind lawn mower for dollar_figure in however the only document that petitioner introduced to support her testimony was a product registration card from exmark manufacturing co inc indicating that petitioner bought a 32-inch mower on date this document hardly supports a sec_179 expense deduction for in addition petitioner’s returns for and report the purchase of lawn mowers in the aggregate amount of exactly dollar_figure we are not persuaded that petitioner spent yet another dollar_figure on a lawn mower in although petitioner certainly used a lawn mower s in her business there is nothing in the record to demonstrate persuasively that petitioner is entitled to a sec_179 expense deduction for the purchase of a dollar_figure lawn mower in c conclusion in sum petitioner did not satisfy her burden_of_proof as to either sec_179 expense deduction we therefore hold for respondent on the sec_179 issue as to both the trailer and the lawn mower depreciation_deductions petitioner claimed depreciation in the amount of dollar_figure on a ford f150 truck and depreciation in the amount of dollar_figure on a gmc suburban respondent allowed in full the depreciation deduction on the ford however respondent disallowed the depreciation deduction on the suburban in its entirety on the grounds that petitioner failed to establish ownership of the vehicle its depreciable basis and its business percentage use the record includes a number of documents related to the ford f150 and the gmc suburban these documents convincingly demonstrate that petitioner had an ownership_interest in the ford f150 but that the gmc suburban was owned by clifton lamb petitioner’s older son we are unable to credit the testimony of petitioner that clifton was merely her nominee without the suburban clifton would have been without a vehicle and petitioner’s testimony that he relied on his girlfriend to drive him around is not persuasive based on the foregoing we hold for respondent on this issue vehicle operating_expenses petitioner claimed car and truck expenses of dollar_figure for_the_use_of the ford f150 and the gmc suburban petitioner based the deduction on actual expenses_incurred and not the standard mileage rate respondent allowed a deduction in the amount of dollar_figure for_the_use_of the ford f150 and disallowed the remainder at trial respondent conceded that petitioner was entitled to an additional deduction for the ford f150 for interest_expense in the amount of dollar_figure petitioner appears to be content with the deduction allowed and conceded by respondent for_the_use_of the ford f150 in contrast she contends that she is entitled to a deduction for_the_use_of the suburban in the case of a passenger_automobile sec_274 proscribes a deduction on the basis of any approximation or the unsupported testimony of the taxpayer sec_274 sec_280f the term passenger_automobile is defined as any wheeled vehicle that is manufactured primarily for use on public streets roads and highways and that is rated at big_number pounds unloaded gross vehicle weight or less sec_280f although the term passenger_automobile does not include any truck or van under regulations promulgated by the commissioner see sec_280f petitioner failed to demonstrate that the suburban comes within the definition of an excepted truck or van see sec_1_280f-6t c iii temporary income_tax regs fed reg date sec_1_274-5t temporary income_tax regs fed reg date even if the stringent substantiation requirements of sec_274 were not applicable and even if we were to conclude that petitioner incurred deductible expenses for_the_use_of a vehicle owned by another taxpayer the record provides no basis whatsoever for us to estimate a reasonable allowance for_the_use_of the suburban see 245_f2d_559 5th cir 85_tc_731 in view of the foregoing we hold that petitioner is entitled to vehicle operating_expenses only in the aggregate amount allowed and conceded by respondent in respect of the ford f150 landfill expense petitioner claimed a deduction for landfill expense in the amount of dollar_figure of this amount respondent allowed dollar_figure based on the following estimate one landfill trip per day for days a week for weeks at a per trip price of dollar_figure at trial petitioner presented no documentary_evidence to support this deduction other than a written_statement from waste management wm attesting to the fact that in she was a customer of wm’s cougar landfill the amount claimed by petitioner strikes us as an estimate however given the nature of her property maintenance and cleanup business there is little question that she made frequent trips to the dump based on her testimony and the record as a whole we hold that petitioner is entitled to a deduction for landfill expense in the amount of dollar_figure see 39_f2d_540 2d cir contract labor expense petitioner claimed a deduction for contract labor expense in the amount of dollar_figure respondent disallowed the deduction in its entirety at trial petitioner testified that the amount in issue was paid to michael dean and she produced a notarized statement signed by him to that effect the statement however was conclusory and did not provide any details regarding the manner mode or frequency of payment although petitioner admitted that she did not issue a form 1099-miscellaneous to mr dean for we find that petitioner did incur contract labor expense in that year the fact that petitioner was operating two distinct businesses necessarily required that she have some assistance although relatives might have provided their assistance on a volunteer basis mr dean did not fall into that category and we doubt that he would have provided his services gratis based on the record as a whole we hold that petitioner is entitled to a deduction for contract labor expense in the amount of dollar_figure see cohan v commissioner supra c conclusion reviewed and adopted as the report of the small_tax_case division to reflect our disposition of the disputed issue as well as respondent’s concession decision will be entered under rule
